


LETTER OF INTENT


BETWEEN:


SKINVISIBLE PHARMACEUTICALS, INC.
a Nevada company ("SKV")


-and-


Health First Distributors North America, Inc .
British Columbia company ("Health First DNA")






RE:  Acquisition of exclusive marketing rights to the antimicrobial hand
sanitizer product identified as  
                                the Triclosan 1% formula manufactured by SKV,
(the "Product")






1.    Product:


The product supplied by SKV to Health First DNA is an antimicrobial hand
sanitizer product. This Letter of Intent deals only with this specific product
and not to any other products manufactured by SKV now or in the future.
 
 
2.    Rights :


The rights to be granted involve the exclusive marketing and distribution rights
to this Product, for North America, consisting of the countries of the United
States of America, Canada and Mexico (the "Territory"). SKV agrees that it will
transfer and assign to Health First DNA any marketing contracts involving the
Product within the Territory, if any, upon completion of a formal Licensing
Agreement and payment as required and subject to certain terms and conditions,
as identified herein.


SKV also agrees to provide to Health First DNA, the research studies on the
Product and its efficacy referred to in SKV’s existing marketing CD on the
Product exclusively to Health First DNA as they relate to the Product. Subject
to completion of a formal agreement and payment as described above, within the
Territory these studies will only be provided to Health First DNA.
 
                  Health First DNA shall have the right of first refusal,
subject to the completion of the North American marketing agreement to
                  market products proprietary to Skinvisible using the
Skinvisible trade name in any territory except for the rights already
                  granted in the territories of S. Korea, China, Singapore, Hong
Kong and Macao.
 
                 Health First DNA shall be given 30 days from receipt of notice
by Skinvisible that an offer to purchase certain
                 territory/territories has been made and to accept the new
territory under the same terms as offered by the new party.



  1   

--------------------------------------------------------------------------------



3.   Price/Payment :

        ($1,000,000) USD payable as follows:


(a)     upon completion and signing of this Letter of Intent, Health First DNA
agrees to pay to SKV a non-refundable deposit of
          $100,000 USD; this non-refundable deposit is to paid no later than the
close of business on July 31, 2003, in order for the
          parties to continue towards an agreement; and
 
      (b)     the balance of $900,000.00 USD shall be payable on or before
October 31, 2003. On or before August 31, 2003 the
                parties shall agree upon the terms of a formal License
Agreement;
 
    In the event that payments are not made as set out or a mutual satisfactory
formal agreement entered into within the time period
    set out, other than due to the fault of SKV, then SKV may, at its sole
option terminate negotiations and retain, without claim or
    demand from Health First DNA, any deposits paid.
 
4.    Royalty :


In addition to the payments set out above Health First DNA agrees to pay SKV a
royalty equal to five (5.0%) percent of Gross Revenues received by Health First
DNA in relation to the Product, whether directly or indirectly, during the term
of any agreement. The royalty shall be calculated and paid quarterly. Health
First DNA shall supply SKV with such documentation, including receipts and
invoices as shall be reasonably necessary to allow SKV to confirm the accuracy
of the royalty payment made. SKV shall have the right to audit the royalty
payments and Health First DNA shall pay the cost of the audit only if results
indicate that payments are less than 90% of what they should have been.
Quarterly payments must be made no later than 30 days after the end of each
quarter during the term of the agreement.
 
5.    Performance:


In order to maintain this agreement and the exclusivity granted herein, during
the term of the agreement, Health First DNA must make quarterly payments that
amount to at least $5,000 USD during the first quarter, at least $10,000 USD
during the second quarter, $15,000 USD during the third quarter, at least
$20,000 USD during the fourth quarter and at least $25,000 USD each quarter
thereafter, whether by royalty or otherwise (top up payment). In the event of
failure to make the quarterly payments, in full, and on time, SKV shall have the
option either to (1) terminate the agreement upon notice; or (2) terminate the
exclusivity of the agreement in which case the minimum quarterly royalty payment
amount will also cease. Quarterly payments will not be cumulative.
         
          6.    Conditions :


           Health First DNA – acknowledges that it has used the Product for 3
months and is content with its efficacy and quality.
           Subject to review of same, Health First DNA agrees to accept an
assignment of other marketing contracts relating to the
           Product already in existence.
 
 

  2   

--------------------------------------------------------------------------------

 
7.     Patents:


SKV represents and warrants that it holds a US patent for the Product, and that
it will provide it to Health First DNA for review. In addition, SKV advises that
it has applied for Patent protection for the Product to the World International
Property Organization for inclusive within the territory.


8.      Warranty :


SKV agrees that it will continue to manufacture the Product for Health First DNA
according to the quality standards presently in place and as stated in the
present Certificate of Analysis relating to the Product. SKV may assign its
manufacturing obligations to third parties who shall be bound by the same
standards. The parties shall mutually agree to terms as to minimum order
quantities, packaging and other details in relation to order and delivery of the
Product.


9.      Arbitration :


Any disagreements shall be referred to arbitration under the rules of the
American Arbitration Association. If required the arbitration shall be dealt
with by a sole arbitrator at Las Vegas, Nevada.


10.     Non-competition :


During the term of the agreement, Health First DNA agrees not to sell, market or
be involved with any other product competitive to the Product, without the prior
written consent of SKV.


11.     Assignment :


Health First DNA shall not be entitled to sell, transfer or assign its rights
hereunder without the consent of SKV.


12.     Investigation :


Any information and documentation delivered by either party to the other shall
will be treated as confidential except to the extent that (i) it was already
known to that party or its representatives or available to that party on a
non-confidential basis when received, (ii) it hereafter becomes lawfully
obtainable from other sources; or (iii) it is disclosed by a party or its
Principals in any document filed with any government agency or authority and
available for public inspection.


13.     No Brokers :


The parties acknowledge and agree that they will each be responsible for any
fees or expenses of any broker retained by them or on their behalf.


 14.      Expenses:


Each party shall bear its own costs and expenses (including all legal,
accounting, investment banking and other costs) with respect to this
transaction, whether the transaction is consummated or not, and the Agreement
shall so provide.
 
 

  3   

--------------------------------------------------------------------------------

 
 
15.     Exclusivity :


Unless negotiations between Health First DNA and SKV are terminated (it being
understood that SKV will not unilaterally terminate negotiations prior to August
31, 2003 as long as Health First DNA is proceeding expeditiously and in good
faith), SKV agrees not to solicit, negotiate, act upon or entertain in any way
an offer from any other person or entity to acquire any rights in or to the
Product for the Territory without notice to Health First DNA of such inquiry or
interest.




16.     Confidentiality :


Except as required by law or as the parties agree in connection with ongoing due
diligence, this Letter will be kept strictly confidential, and neither party,
nor its affiliates, shall disclose Health First DNA’s interest in the potential
acquisition, or any of the terms and conditions thereof. To the extent that
disclosure becomes legally required, Health First DNA or SKV, as the case may
be, shall be notified promptly before the required disclosure is made.




17.      Non-Enforceability Termination :


Except for the obligations of Health First DNA for the payments set out herein,
neither this Letter of Intent nor any past or future conduct of the parties
hereto, their affiliates, agents or representatives (other than the execution
and delivery of the definitive exclusive License Agreement) shall be deemed to
constitute a binding or enforceable agreement. Without limiting the generality
of the foregoing, Health First DNA and SKV each agree on behalf of themselves
and their affiliates not to institute or maintain any claims or proceedings
which seek to establish, or which are otherwise based upon an assertion, that
any such contractual relationship exists, except pursuant to the definitive
Licensing Agreement if finalized, negotiated, executed and delivered by the
parties.






If the terms and conditions set forth above are acceptable to you, please so
indicate by signing one copy of this letter below and returning it to the
undersigned.


 
Skinvisible Pharmaceuticals, Inc
.                                                            Agreed & Accepted
 
/s/ Terry
Howlett                                                                                            
July 9/ 03
____________________________________________ Date:
_______________________________________________
 
 




Health First Distributors North America, Inc
.                                         Agreed & Accepted
 
/s/ Lynda
Vallon                                                                                            
July 9/ 03
 ____________________________________________Date:   __________________________________________                                                                                        


  4   

--------------------------------------------------------------------------------

 
 
Addendum




 1. US Patent

 2. PCT Patent Application

 3. Product Price List

 4. Certificate of Analysis

 5. US Monograph – email

 6. Canada Monograph –email

 7. Canada DIN

 8. Distribution Agreement – Crosbie Kennedy Nasmark

 9. Approved Canada Label












  5   

--------------------------------------------------------------------------------

 